Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2019

                                      No. 04-19-00385-CR

                                    Gustavo CUELLAR, Jr.,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6255
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER
        On November 21, 2019, we suspended the appellate deadlines in this appeal to allow for
the filing of either a supplemental reporter’s record of the October 10, 2018 hearing on
appellant’s motion to suppress or a declaration from the court reporter stating that no record had
been taken. We also ordered that “[a]ppellant’s brief will be due 30 days after the reporter’s
record or declaration is filed.”

       On December 2, 2019, the court reporter filed a supplemental reporter’s record of the
October 10, 2018 motion to suppress hearing. It is therefore ORDERED that appellant’s brief is
due by or before January 2, 2019.

                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court